MEMORANDUM OPINION
                                          No. 04-11-00754-CV

                                            Aaron TYLER,
                                              Appellant

                                                    v.

                                         Lawanda R. TYLER,
                                              Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-04383
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: March 7, 2012

REVERSED AND REMANDED

           The parties have filed a joint motion, stating that they have fully resolved and settled all

issues in dispute. They request that the trial court’s judgment be reversed, and that the cause be

remanded for the entry of a judgment in conformity with their settlement agreement. See TEX. R.

APP. P. 42.1(a)(2). They also request that we accelerate issuance of the mandate. See TEX. R.

APP. P. 18.1(c). The motion is granted. The judgment of the trial court is reversed, and the cause

is remanded for the entry of a judgment in conformity with the settlement agreement. We further
                                                                                  04-11-00754-CV


order the Clerk of this Court to issue the mandate as soon as possible. Costs of appeal are taxed

against appellant. See TEX. R. APP. P. 42.1(d).

                                                           PER CURIAM




                                                  -2-